DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first annular member and the second annular members of Claims 5-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes that the first annular member and the second annular member as claimed appears to be the either the integrally rotatable member or a relatively rotatable member, but as there no definitive recitation of a first annular member or a second annular member in the Specification, the Drawings are objected. It is noted that changes to the Specification or Drawings to address the two separate sets of claims and the language therein must not result in new matter or in additional Drawing objections, such as that of having more than one structure identified by the same number, and that clarification or confirmation that this is the correct interpretation in an amendment to the Specification would resolve the issues with the Drawings. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A rotation mechanism in claim 1, interpreted as 10 comprising a shaft, an electric motor [0036-0037].
A driving force transmission assembly, in claim 1 interpreted as 20 which is composed of an annular shaped integrally rotatable member 21 (interpreted as the ring of 21 in Fig.6 and a relatively rotatable member 22 which is a ring in Fig. 6). It is noted that the transmission assembly of Claim 4 is interpreted as being the same as the driving force transmission assembly.
A biasing member of Claim 5, interpreted as 28 [0060-0061].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, 1st Paragraph Due to Claim Interpretation
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to Claim 5, as discussed in the Claim Interpretation above, “biasing member” invokes interpretation under U.S.C. 112(f). However, all recitations of “biasing members” in the Specification of structure 28 refers to a biasing member without further specifying a specific structure to perform the function of “biasing.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
For the purposes of examining based on the merits, and plurality of biasing structures, or a plurality of structures on an annular member capable of biasing will fulfill the claimed limitations. 
 
Claim Rejections - 35 USC § 112, 2nd Paragraph Due to Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “biasing members” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure refers to biasing members as structure 28, but does not have any other structure that describes biasing and the images are unclear as to what 28 actually is.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “biasing member” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Biasing members” has no specific structure associated with “biasing members” such as ball bearings or ball gears or any structure capable of biasing and thus it is unclear what the structure of “biasing members” is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, “biasing member” is interpreted as comprising a structure that is capable of biasing on the rings.  
	
	Claim Rejections - 35 USC § 112 – Lack of Antecedence
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second driving force" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examining based on the merits and compact prosecution, this claim will be interpreted as “a second driving force.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0220551 to Saito in view of United States Patent Application No. 2017/0133260 to Pohl.
In regards to Claim 1, Saito teaches a substrate holding device Fig. 1-7 comprising: a substrate holder 7, 10, 11; a rotation mechanism (strut/shaft of 6 and a motor 14 [0050, 0056]) that rotates the substrate holder 7; a plurality of lifting pins 16 configured to be moved between a retracted position below a surface of the substrate holder, and a protruded position protruding from the surface (as shown in Fig. 3 + Fig. 7); and a driving force transmission assembly 15 (and as per the rejection of Claim 2 below- the rings of 19, 20, 27) interposed between the rotation mechanism 6, 14 and the plurality of lifting pins [0039-0077].
Saito does not expressly teach that the driving force transmission assembly converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position, and transmits the converted driving force to the plurality of lifting pins, as Saito teaches that there are two separate driving mechanisms (14, 17 Fig. 1).
Pohl teaches substrate holding device Fig. 1A comprising: a substrate holder 101; a rotation mechanism (109 with shaft/hub and motor [0036])that rotates the substrate holder 101; a plurality of lifting pins 103A, 103B, 103C with bottom handles 220 configured to be moved between a retracted position below a surface of the substrate holder, and a protruded position protruding from the surface (as shown in Fig. 4A-4I); and a driving force transmission assembly (in the form of a handle engagement device is 106A, 106B, 106C) interposed between the rotation mechanism (shaft of 109) and the plurality of lifting pins (as it connects to the pins and a motor that is not shown but connected to the shaft) that converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position and transmits the converted driving force to the plurality of lifting pins [0047] (as lifting pins are rotated into the locks and the locks lift the lifting pins by rotating the shaft/substrate holder to move the lifting pins into handle engagement device 106 and the ring of 107, which is analogous to ring 27 of Saito) [0034-0071]. Pohl further teaches that the handle engagement device 106 applies a downward force on the handle members 220 to pull stuck lift pins downward, [0005, 0048], such that sticking is avoided and damage of the substrate, the pedestal, and the end effector is avoided [0005].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Saito with the teachings of Pohl by applying a handle engagement device 106  and handle members 220 of Pohl to the ring of 27 and lift pins 16 of Saito, thus modifying the transmission assembly of Saito to add the engagement device of 106. One would be motivated to do so for the predictable result of being able to pull stuck lift pins downward such that damage of the substrate, the pedestal, and the end effector is avoided. See MPEP 2143 Motivation A. The resulting apparatus converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position as it engages the lift pins from rotating with the substrate holder to rotating with the ring that lifts and lowers the lifting pins, and transmits the converted driving force to the plurality of lifting pins as the force is switched from one drive to another, as Saito teaches that there are two separate driving mechanisms.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Saito teaches the driving force transmission assembly comprises: an integrally rotatable member 20 attached to the substrate holder (as shown in Fig. 3 as 20 is within 11) and rotatable together with the substrate holder (as it is part of 10 in Fig. 3 and is capable of rotating along with the substrate holder as broadly recited in the claim); a relatively rotatable member 19 that is coaxial with the integrally rotatable member and rotatable relative to the integrally rotatable member (as shown in Fig. 4); a plurality of oblique grooves provided in one of the integrally rotatable member (V-shaped grove, inner circumference of 20 [0060]) and the relatively rotatable member (gear of outer circumference of 19 [0058]); a plurality of pairs of guide members (261 nuts and the holes for said nuts) provided on the integrally rotatable member; and a plurality of support bodies 262, each support body engaged with one of the lifting pins 16, slidable along a respective pair of the guide members (with the bearings of 23, 24), and comprising a slider 18 slideable along the oblique groove (as it slides along the outer circumference of 19 [0067].  
In regards to Claim 3, Saito teaches the substrate holder is configured to be movable between a lying posture (rotational or right position/transport position of Fig. 2 [0048]) and a standing posture (deposition position of Fig. 2) and a not shown controller that controls the rotational positions and the movements [0055-0056], but does not expressly teach wherein the substrate holding device further comprises a transmission state switch configured to switch between a transmittable state that enables the transmission of the second driving force to the plurality of lifting pins by the driving force transmission assembly, and a non-transmittable state that disables the transmission of the second driving force to the plurality of lifting pins by the driving force transmission assembly, the transmission state switch switching, when the substrate holder is moved from the lying posture to the standing posture, from the transmittable state to the non-transmittable state, and switching, when the substrate holder is moved from the standing posture to the lying posture, from the non- transmittable state to the transmittable state.
Pohl teaches substrate holding device further comprises a transmission state switch (in the form of the methodology Fig. 3 and implicit between the steps of 313 and 315) configured to switch between a transmittable state that enables the transmission of a second driving force to the plurality of lifting pins by the driving force transmission assembly (as per operations 301-313 Fig. 3), and a non-transmittable state that disables the transmission of the second driving force to the plurality of lifting pins by the driving force transmission assembly (operations of  315-317 Fig. 3),
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Saito with the methodology of Pohl to perform the controlling recipe of Pohl, as per the teachings of Saito in view of Pohl in Claim 1 to address the issues of sticking. One would be motivated to do so for the predictable result of having a controller to perform the recipe as per the teachings of Pohl. See MPEP 2143 Motivation A. The resulting apparatus would have the transmission state switch switching, when the substrate holder is moved from the lying posture (transport position) to the standing posture (deposition position), from the transmittable state to the non-transmittable state, and switching, when the substrate holder is moved from the standing posture to the lying posture, from the non- transmittable state to the transmittable state, as Saito teaches the lying posture is for substrate transport and the standing posture is for deposition and the steps for substrate transport are in operations 301-313 Fig. 3 of Pohl (and thus the steps for the transmittable state) and the steps for deposition in operations 315-317 Fig. 3 of Pohl (and thus the steps for the transmittable state). 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 4, Saito teaches a substrate holding device Fig. 1-7 comprising: a substrate holder 7, 10; a shaft 6 attached to the substrate holder 7; a motor 14 attached to the shaft; a plurality of lifting pins 16 moveable between a retracted position below a surface of the substrate holder, and a protruded position protruding from the surface (as shown in Fig. 3 or Fig. 7); and a transmission assembly 15 provided between the shaft and the plurality of lifting pins (as shown in Fig. 3 and as per the teachings of Claim 5 below of the annular members of 19, 20, 27) [0039-0077].
Saito does not expressly teach the transmission assembly switches the substrate holding device between a transmittable state in which a driving force from the motor is transmitted to the lifting pins to move the lifting pins between the retracted position and the protruded position, and a non-transmittable state in which the driving force from the motor is not transmitted to the lifting pins but rotates the substrate holder.  
Pohl teaches substrate holding device Fig. 1A comprising: a substrate holder 101; a rotation mechanism (109 with shaft/hub and motor [0036])that rotates the substrate holder 101; a plurality of lifting pins 103A, 103B, 103C with bottom handles 220 configured to be moved between a retracted position below a surface of the substrate holder, and a protruded position protruding from the surface (as shown in Fig. 4A-4I); and a transmission assembly (in the form of a handle engagement device is 106A, 106B, 106C) interposed between the rotation mechanism (shaft of 109) and the plurality of lifting pins (as it connects to the pins and a motor that is not shown but connected to the shaft) that converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position and transmits the converted driving force to the plurality of lifting pins (as lifting pins are rotated into the locks and the locks lift the lifting pins by rotating the shaft/substrate holder to move the lifting pins into handle engagement device 106 thus moving the lift pins down for unsticking and engages the ring of 107, which is analogous to ring 27 of Saito) [0034-0071]. Pohl further teaches that transmittable state is when the lifting pins are engaged with the handle engagement device, or moved into the handle engagement device for the movement of the lift pins between the retracted position and the protruded position [0046-0048] (steps 301-311 Fig. 3) and that when the handle engagement device is not engaged with the handle of the lifting pin it is in a non-transmittable state in which the driving force from the motor is not transmitted to the lifting pins but rotates the substrate holder (steps 313-317 Fig. 3). Pohl teaches that Pohl further teaches that the handle engagement device 106 applies a downward force on the handle members 220 to pull stuck lift pins downward, [0005, 0048], such that sticking is avoided and damage of the substrate, the pedestal, and the end effector is avoided [0005].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Saito with the teachings of Pohl by applying a handle engagement device 106  and handle members 220 of Pohl to the ring of 27 and lift pins 16 of Saito. One would be motivated to do so for the predictable result of being able to pull stuck lift pins downward such that damage of the substrate, the pedestal, and the end effector is avoided. See MPEP 2143 Motivation A. The resulting apparatus   converts a driving force for rotating the substrate holder into a driving force for moving the plurality of lifting pins between the retracted position and the protruded position as it engages the lift pins from rotating with the substrate holder to rotating with the ring that lifts and lowers the lifting pins, and transmits the converted driving force to the plurality of lifting pins as the force is switched from one drive to another , as Saito teaches that there are two separate driving mechanisms.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 5, Saito teaches the transmission assembly comprises: a first annular member 20 attached to the substrate holder (as shown in Fig. 3 as 20 is within 11) and rotatable together with the substrate holder (as it is part of 10 in Fig. 3 and is capable of also be rotated along with the substrate holder as broadly recited in the claim); a second annular member 19 that is coaxial with the first annular member (as shown in Fig. 4), attached to the first annular member by a plurality of biasing members 26 (mobile bodies of 26 with linear or vertical movement, i.e., biasing [0055]), and rotatable relative to the first annular member (as 19 is driven by 18 and 17).  
In regards to Claim 6, Saito teaches a plurality of grooves provided in the second annular member (holes for 23, 24, 25, 26 in 19); a plurality of pairs of guides (261 nuts) provided on the first annular member 20; and a plurality of support bodies (262), each support body engaged with one of the lifting pins (as shown in Fig. 4, 5), slidable along a respective pair of the guides (as it slides in and out of nuts 261), and comprising a slider (bearings of 23, 24), and a portion of which extends into a respective one of the grooves (as shown in Fig. 4) to be slideable along the groove (as the bearings allow for rotational sliding [0058-0062]).  
In regards to Claim 7, Saito teaches the transmission assembly comprises: a plurality of grooves (holes for 23, 24, 25, 26 in 20) provided in the first annular member 20; a plurality of pairs of guides (261 nuts) provided on the second annular member 19; and a plurality of support bodies 262, each support body engaged with one of the lifting pins (as shown in Fig. 4, 5), slidable along a respective pair of the guides (as it slides in and out nuts 261), and comprising a slider (bearings of 23, 24), a portion of which extends into a respective one of the grooves to be slideable along the groove (as the bearings allow for rotational sliding [0058-0062] and they are in the bottom portion of 20).  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716